Title: From Thomas Jefferson to James Callaway, 16 April 1781
From: Jefferson, Thomas
To: Callaway, James



Sir
Richmond April 16th. 1781

I am exceedingly sorry that the Public situation has laid us under the cruel necessity of calling our Citizens from their homes at the interesting Season of planting their Crops. But an enemy strongly posted in our Country and another lately driven from us and ready and reinforced to return to the Charge unless strongly opposed have left us under the necessity indispensably of having militia out constantly from half the Counties in the state.
A Letter from General Greene of the 6th. instant calls pressingly for Aids and we can send none but Militia till the late law is got through for raising New levies. Under this unfortunate Situation we are still constrained [to require] the marching of your Militia as formerly directed, and that they continue with General Greene till the last day of June, by which they shall be relieved from other Counties or should the Relief not get there by that day they shall be detained but one week longer waiting for it. It seems vain to plant and sow and leave the Enemy unopposed to reap. Besides I hope that the Peculiarity of the distress of those who are thus obliged to go away before planting their Corn will induce their neighbours to assemble and assist in the planting and performing other necessary offices in the plantation.
There never was juster Grounds for displaying a Public and neighbourly Spirit and for associating for this purpose. I should hope every Captain would associate his Company for this Purpose,  which being known to the People they will go the more chearfully. I am &c.,

T. J.

